DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.

Status of Claims
This Office Action is in response to the amendments filed on 5/4/2022. Claims 1 through 7 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US-2015/0274206; already of record) in view of Agnew et al. (US-2015/0210279; hereinafter Agnew; already of record) and further in view of Ishida et al. (US-2016/0332569; hereinafter Ishida).
Regarding claim 1, Takeda discloses a driving support apparatus (see Takeda at least Abs), comprising: 
a steering wheel and a steered wheel mechanically coupled to each other (see Takeda at least [0128] and Fig 21, steering unit 1 including steering wheel 6 coupled to turning wheels 5FL/5FR); 
a motor configured to generate a torque for changing a steered angle of the steered wheel (see Takeda at least [0128] and Fig 21, motor 27); 
one or more sensors configured to acquire vehicle peripheral information, the vehicle peripheral information including information on a partition line around an own vehicle (see Takeda at least [0130] where camera 17 acquires vehicle peripheral information, which includes information on partition lines and is likely to also include information on objects around a vehicle, the collected information then processed by unit 21) and …
one or more processors (see Takeda at least [0032] controller 4) configured to:
calculate a first steering control amount for causing the own vehicle to travel … in a travel lane, which is a lane in which the own vehicle is traveling, based on the vehicle peripheral information (see Takeda at least Fig 22 and [0134] where control unit 28 includes section 42 being configured to calculate an assist torque offset amount that is based on an image of the road ahead, meaning the calculation is with respect to a target travel line such as road lines which impact the yaw rate of the vehicle); 
calculate a second steering control amount for assisting an operation on the steering wheel by a driver in accordance with the operation on the steering wheel (see Takeda at least Fig 22 and [0131] where control unit 28 includes section 41 which calculates an assist torque based on an applied steering torque);  
calculate a torque control amount based on at least the first steering control amount and the second steering control amount, and cause the motor to be driven based on the torque control amount (see Takeda at least [0132] and Fig 22 where subtractor 28a outputs a value from the difference between values from section 41 and section 42, the output value from subtractor 28a of control unit 28 being representative of a command assist torque that is indirectly provided to motor 27), 
determine, when the driver has operated the steering wheel, whether a predetermined approach condition is satisfied based on 85at least the vehicle peripheral information (see Takeda at least [0139]), the predetermined approach condition being a condition which is satisfied when it is estimated that the own vehicle has approached a partition line defining the travel lane … as a result of the operation on the steering wheel (see Takeda at least [0141] and Fig 23 where a vehicle is determined to be within a certain distance to a partition line (condition satisfied) by calculation part 36b of control unit 28); and 
…
execute, when it is determined that the predetermined approach condition is satisfied and … a first correction control of correcting the torque control amount so that the torque control amount immediately after a first specific time point, at which it is determined that the predetermined approach condition is satisfied, becomes a value obtained by changing the torque control amount immediately before the first specific time point by a torque component (see Takeda at least [0134]-[0135] and [0141] where the assist torque corresponding to the target steering torque is updated by the assist torque offset amount as the distance to a partition line changes, such that the assist torque is offset by a stable reaction force with respect to the amount of time to cross a partition line) …
However, Takeda does not explicitly disclose the following:
…one or more sensors configured to acquire vehicle peripheral information, the vehicle peripheral information including information on … an object existing around the own vehicle; and…
…travel along a target travel line set in a travel lane…
…the own vehicle has approached … the object as a result of the operation on the steering wheel…
…determine whether a predetermined intention determination condition associated with a driver intention to deviate from the target travel line is satisfied…
…when it is determined that the predetermined intention determination condition is not satisfied…
…a direction that the own vehicle approaches the target travel line.
Agnew, in the same field of endeavor, teaches 
…one or more sensors configured to acquire vehicle peripheral information, the vehicle peripheral information including information on … an object existing around the own vehicle (see Agnew at least [0014]); and…
…travel along a target travel line set in a travel lane (see at least Agnew at least Fig 1 and [0020])…
…the own vehicle has approached … the object as a result of the operation on the steering wheel (see Agnew at least [0013]-[0014], [0021], and Fig 1)…
…
…
…a direction that the own vehicle approaches the target travel line (see at least Agnew at least Fig 1 and [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed by Takeda with a target travel line (supported by object detection) as taught by Agnew to minimize collisions and improve overall safety (see Agnew at least [0003]). 
Neither Takeda nor Agnew explicitly disclose or teach the following:
…determine whether a predetermined intention determination condition associated with a driver intention to deviate from the target travel line is satisfied…
…when it is determined that the predetermined intention determination condition is not satisfied…
Ishida, in the same field of endeavor, teaches 
…determine whether a predetermined intention determination condition associated with a driver intention to deviate from the target travel line is satisfied (see Ishida at least [0055]-[0056], [0061], [0109], and Fig 5; steering wheel angular velocity measurements compared to minimum and maximum thresholds to determine an operational intent) …
…when it is determined that the predetermined intention determination condition is not satisfied (see Ishida at least [0109] and Fig 5; steering wheel angular velocity below a minimum threshold indicative of a straight driving event) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus as taught by Takeda in view of Agnew with a module capable of determining a steering amount such as taught by Ishida for the capability of operating an alert system or initiating other control means upon detecting the magnitude of the steering amount (see Ishida at least [0002] and [0031]).
Regarding claim 2, Takeda in view of Agnew and further in view of Ishida teach the driving support apparatus according to claim 1, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to: 
determine whether the own vehicle is steered so that the own vehicle approaches any one of the partition line and the object after the execution of the first correction control is started (see Takeda at least [0141] and [0131] where both sections 42 and 41 of unit 28 continuously monitor the state of the vehicle.  Calculation part 36b, of section 42, continuously detects the lateral position of the vehicle relative to partition lines on a driving lane, along with section 41 monitoring the steering torque applied by the driver); and 
stop the first correction control when it is determined that the own vehicle is not steered so as to approach any one of the partition line and the object (see Takeda at least [0141] and [0131]-[0132] where section 42 suppresses lane departure by monitoring the distance between a vehicle and a partition line, and section 41 calculates an assist torque based on a detected steering torque.  If unit 28 determines that a detected steering torque is low and the distance between the vehicle and partition line is decreasing, the resulting command assist torque will correct the power steering so as to not continue approaching the partition line).
Regarding claim 3, Takeda in view of Agnew and further in view of Ishida teach the driving support apparatus according to claim 2, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to: 
determine whether the driver is operating the steering wheel (see Ishida at least [0039]) after it is determined that the own vehicle is not steered so as to approach any 86one of the partition line and the object (see Takeda at least [0141] and [0131] where both sections 42 and 41 of unit 28 continuously monitor the state of the vehicle.  Calculation part 36b, of section 42, continuously detects the lateral position of the vehicle relative to partition lines on a driving lane, along with section 41 monitoring the steering torque applied by the driver); 
execute when it is determined that the driver is operating the steering wheel (see Ishida at least [0055]-[0056] and [0109]) a second correction control (see Takeda at least [0129] and Fig 22 where unit 28 receives steering torque signals and outputs a command assist torque) so that a magnitude of the second steering control amount at a second specific time point on and after it is determined that the driver is operating the steering wheel becomes a value larger than a magnitude of a basic assist control amount corresponding to the operation on the steering wheel at the second specific time point (see Takeda at least [0132] with emphasis on subtractor 28a, where a command assist torque will increase as a detected steering torque also increases, such as when a driver is operating a steering wheel); and 
stop the second correction control when it is determined that the driver is not operating the steering wheel after the second correction control is started (see Takeda at least [0132] similar to the previous citation, a command assist torque will decrease as a driver’s input steering torque decreases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the driving support apparatus as taught by Takeda in view of Agnew and Ishida with steering wheel operation detection such as that taught in Ishida for the capability of operating an alert system or initiating other control means upon detecting the magnitude of the steering amount (see Ishida at least [0002] and [0031]).
Regarding claim 4, Takeda in view of Agnew and further in view of Ishida teach the driving support apparatus according to claim 1, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to execute the first correction control so that a magnitude of the second steering control amount immediately after the first specific time point becomes smaller than a magnitude of the second steering control amount immediately before the first specific time point (see Takeda at least [0135] where the assist torque corresponding to the steering torque, or the second steering control amount, is decreased with respect to a decreasing deviation margin time.  The deviation margin time represents the amount of time before the vehicle reaches a partition line, therefore as time progresses and a vehicle approaches a line, the second steering control amount is updated at a time point to be less than what is was at a previous time point).
Regarding claim 5, Takeda in view of Agnew and further in view of Ishida teach the driving support apparatus according to claim 1, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to execute the first correction control so that a magnitude of the first steering control amount immediately after the first specific time point becomes larger than a magnitude of the first steering control amount immediately before the first specific time point (see Takeda at least [0141] where the value of an assist torque offset amount, or the first steering control amount, becomes larger as the lateral position of the vehicle approaches a partition line).
Regarding claim 6, Takeda in view of Agnew and further in view of Ishida teach the driving support apparatus according to claim 1, wherein the one or more processors (see Takeda at least [0032] controller 4) are configured to change a magnitude of the torque component (see Takeda at least [0132] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle) in such a direction that the own vehicle approaches the target travel line (see Agnew at least Fig 1 and [0020]) in accordance with at least one of: a distance between the own vehicle and any one of the partition line and the object (see Takeda at least [0132], Fig 23, [0101], and [0127] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle, via section 42.  As can be seen in Fig 23, section 42 includes part 39 which calculates a reaction force corresponding to deviation margin time based on the vehicle’s lateral position relative to the left and right partition lines); or a speed at which the own vehicle approaches any one of the partition line and the object, to thereby execute the first correction control (see Takeda at least [0132], Fig 23, [0101], and [0127] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle, via section 42.  As can be seen in Fig 23, section 42 includes part 39 which calculates a reaction force corresponding to deviation margin time based on the vehicle’s speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the driving support apparatus disclosed by Takeda in view of Agnew and further in view of Ishida with a target travel line as taught by Agnew for the same reasons as stated above in claim 1.
Regarding claim 7, Takeda in view of Agnew and further in view of Ishida teach the driving support apparatus according to claim 1, wherein the predetermined intention determination condition is a condition which is satisfied when the driver turns a signal lamp on the same side as a direction the driver has operated the steering wheel or a magnitude of a steering angular velocity is greater than a predetermined angular velocity threshold (see Ishida at least [0055]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the driving support apparatus as taught by Takeda in view of Agnew and Ishida with angular velocity threshold to compare steering wheel angular velocity to such as that taught in Ishida for the capability of operating an alert system or initiating other control means upon detecting the magnitude of the steering amount (see Ishida at least [0002] and [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Togashi et al. (US-2015/0203153) teaches the implementation of assistance based upon steering wheel angular velocity measurements compared to a predetermined threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/1/2022